In an action by a passenger on defendant’s train to recover damages for personal injuries sustained by her while alighting therefrom, defendant appeals from a judgment of the City Court of Mount Vernon, entered April 1, 1960, in favor of plaintiff upon the decision of the court, after a nonjury trial. Plaintiff alleges that while descending the steps of the car in which she had been riding, she slipped due to an aecumu*543lation of snow and ice on the steps. Judgment reversed on the law and the facts, with costs, and complaint dismissed. Findings of fact contained in the decision which may be inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, it would be unreasonable to hold that the defendant, under the circumstances presented in the record before us, is obligated to remove snow and ice from exposed places on the steps of a moving train while it is traveling between many commuter stations (Palmer v. Pennsylvania Co., 111 N. Y. 488). Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur; Kleinfeld, J., dissents and votes to affirm (cf. McGuire v. Interborough R. T. Co., 104 App. Div. 105; Green v. Middlesex Valley R. R. Co., 31 App. Div. 412; Boyce v. Manhattan Ry. Co., 118 N. Y. 314).